DETAILED ACTION
Applicant’s amendment received on March 8, 2022, in which claims 10, 13, 14, and 17 were amended, and claims 18 and 19 were added, has been fully considered and entered, but the arguments are not deemed to be persuasive.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REMARKS
The Applicant argues that McDowall does not explicitly or inherently disclose an objective lens assembly between a stop and an image sensor.
The Examiner respectfully disagrees. In paragraph [0102], McDowall discloses that “Lens assembly 401A includes a plurality of optical elements including an optical element that defines an optical stop 470A, sometimes referred to as stop 470A. As used herein, a stop is a plane in space having an aperture or a place in an optical path where the chief ray has a height of zero. Light passing through stop 470A is received by a beam splitter 431A in prism assembly 430A of image capture unit 425A.” 
In addition, paragraph [0158] teaches the lens assembly between the stop and the image sensor.

The Examiner reminds the Applicant that the claim is very broad, and the limitation, as written, is not as specific as argued in the response. Further in paragraph [0138], McDowal discloses that “In this example, an optional quarter wave plate 580R (580L) is inserted in the optical path between stop 570R (570L) and the distal end surface of image capture unit 525R (525L). In another aspect (not shown), quarter wave plate 580R (580L) is not included in the optical path.”


Further McDowal clearly notes in [0145] that “Also, the definition of the optical path lengths as starting at stop 570R (570L) is illustrative and is not intended to be limiting.” 

The Applicant further argues that McDowall does not explicitly or inherently disclose the filter is embedded within a lens of the objective lens assembly.

The Examiner respectfully disagrees. The claim calls for “a filter positioned within the objective lens at the distal end”. The section provided by the Examiner [0116] discloses that “the filter or filters can be attached to the distal end surface of the endoscope, or the filter or filters may be inserted between aperture element 470B and prismatic structure 460”.
To the examiner, the “filter” limitation is met since it is broadly claimed.  The Examiner urges the Applicant to be more specific with the claim limitations.

The Applicant further argues that McDowall does not explicitly or inherently disclose the lens is a most distal lens of the objective lens assembly. 
The Examiner respectfully disagrees.  In addition to previously cited paragraph [0116], McDowall’s paragraphs [0046]-[0047], note that “a distal end of a stereoscopic endoscope including an illumination channel, which provides unpolarized light from an illuminator, and left and right stereoscopic optical channels that each includes an image capture unit having a lens assembly and a sensor assembly.”
To the Examiner, the passages provided do meet the limitations.



Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by McDowall et al. (US Patent Application Publication no. 2013/0041221).

Regarding claim 1, McDowall discloses an image capture unit (See McDowall’s Abstract and [0015]), comprising: an objective lens assembly positioned between a stop and an image sensor in the image capture unit (See McDowall [0102]), the objective lens assembly comprising a distal end (See McDowall [0019] and [0061]), a filter positioned within the objective lens assembly at the distal end (See McDowall [0116]).



As per claims 2-3 and 11-12, McDowall further discloses a fluorescence notch filter filtering out excitation illumination light (See McDowall [0114]).

As per claims 4-5 and 13-14, McDowall further discloses wherein the filter is embedded within a lens of the objective lens assembly, wherein the lens is a most distal lens of the image forming lens assembly (See McDowall [0034], [0092] and [0116]).

As per claims 6 and 15, McDowall further discloses wherein the lens is sliced into two pieces of the lens (See McDowall [0038], [0088] and [0112]-[0114]).

As per claims 7 and 16, McDowall further dislcoses wherein the filter is embedded within the lens at a surface where ray angles are shallower than ray angles at the stop (See McDowall [0116] and [0126]).

As per claims 8 and 17, McDowall further discloses wherein the image forming lens assembly is a zero degree lens stack having a non-folded optical path (See McDowall [0102]).



As per claim 18, most of the limitations of this claim have been noted in the rejection of claim 1.  In addition, McDowall further discloses wherein the filter is positioned within the objective lens assembly at the distal end at a location where light rays received by the objective lens assembly are most perpendicular (See McDowall [0116], and [0128]).

As per claim 19, most of the limitations of this claim have been noted in the rejection of claim 1.  In addition, McDowall further discloses wherein the filter is positioned within the image forming lens assembly at the distal end of the image forming lens assembly at a location where light rays received by the image forming lens assembly are most perpendicular (See McDowall [0116] and [0128]).

5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey F Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GIMS S PHILIPPE/Primary Examiner, Art Unit 2424